DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claims 2 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the mate-able latch" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 also recites “portion of medical the device within” in line 5. The scope of this limitation is unclear and thus indefinite.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janzen et al. (USPN 4,538,434 A) (hereafter “Janzen”).
Regarding claims 1 and 3, Janzen discloses a housing assembly (a security housing; abstract) comprising: a first housing body (clamshell structure 20 of housing container 10 which is inherently reflective on an interior surface thereof; figures 1-2, column 2, lines 45-56); a second housing body pivotally coupled to the first housing body (clamshell structure 22 of housing 10 that is attached via a hinge as shown; figures 1-2; column 2, lines 45-56), first and second housing body being moveable relative to each between an open and closed position (the front structure 20 and back of the clamshell 22 of housing 10 can be closed around valve 14; figures 1-2; column 2, lines 45-56), wherein the housing assembly forms an interior chamber with one or more openings when in the closed position (an interior chamber is formed inside of the clamshell housing 10 with an external opening 18 as shown; figure 1, column 2, lines 45-52); a cap configured to be disposed within the interior chamber (valve 14 caps the pipe 16 and is located inside of the chamber formed by the clamshell housing 10; figure 1) and configured to receive a complementary connection (the valve 14 acts as a cap on pipe 16 as shown, and thus is capable of receiving a complementary connection from pipe 16; figure 1).
Regarding claim 2, Janzen discloses the housing assembly of claim 1, and Janzen further discloses further comprising a locking mechanism within the interior chamber in locking engagement when the housing assembly is in the closed position and unlocked when
the housing assembly is in the open position (the clamshell housing is closed around the valve 14 and locked internally by a padlock, the padlock can be unlocked to open the clamshell housing; column 2, lines 45-52).
Regarding claim 5, Janzen discloses the housing assembly of claim 1, and Janzen further discloses further comprising a hinge pivotally connecting the first housing body and the second housing body to allow rotation of the first housing body and second housing body between an open position and a closed position (the clamshell housing 10 closes around the valve 14 where it is locked into place and
contains a hinge as shown; figures 1-2; column 2, lines 45-52).
Regarding claim 6, Janzen discloses the housing assembly of claim 1, and Janzen further discloses wherein the first housing body and second housing body have a smooth outer surface (housing located on the front of the clamshell and the back of the clamshell is rounded
and smooth as shown; figure 1).
	Regarding claim 7, Janzen discloses a light transmittable region (notches 36, 38) located in the first and second housing body (see figure 2).  

8.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons et al. (USPN 8,6-3,022) (hereafter “Lyons”).
	Regarding claim 21, Lyons discloses a housing assembly (an assurance device 20 (housing); figure 3; column 6, lines 5-12) comprising: a first housing body (first clamshell half 22a; figure 3, column 6, lines 5-10); a second housing body pivotally coupled to the first housing body (second clamshell half 22b is pivotally connected to the first clamshell half 22a; figures 3-4, column 6, tines 5-10), first and second
housing body being moveable relative to each between an open and closed position (the assurance device 20 can be closed by hinges 24a and 24b; figures 3 and 4, column 6, lines 5-12), wherein the housing assembly forms an interior chamber with one or more openings when in the closed position (the assurance device 20 forms an interior chamber around catheter 2 and has one or more openings in the closed position, as shown; figure 4); a locking mechanism within the interior chamber configured to immobilize a portion of a percutaneous device when the housing assembly is in the closed position (barbs 36 (locking mechanism) are configured to engage the locking tips 14 of connector 8 on the catheter 2 (percutaneous device) to prevent any axial movement of the connector 8; figures 3-4,
column 6, lines 37-48).
	 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Janzen as applied to claim 1 above, and further in view of Adell (USPN 5,203,351).  
Regarding claim 4, Janzen discloses the housing assembly of claim 1, but Janzen fails to disclose further comprising a mateable latch having (a) a lip region on the first housing body; and (b) a lip-receiving region on the second housing body. 
Adell discloses a mateable latch having (a) a lip region on the first housing body (tongue 48 (lip) projects from margin 36 as shown; figure 1, column 3, lines 4-14); and (b) a lip-receiving region on the second housing body (pocket 46 (lip receiving region) receives tongue 48 as shown; figure 1, column 3, lines 4-14). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have modified the clamshell housing of Janzen, comprising a mateable latch having (a) a lip region on the first housing body; and (b) a lip-receiving region on the second housing body, as taught by Adell, for the advantage of easily connecting the two housing bodies together.

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Janzen as applied to claim 1 above, and further in view of Snyder (USPN 3,490,736 A). 
Regarding claim 13, Janzen discloses the housing assembly of claim 1, but Janzen fails to disclose wherein the cap is made of borosilicate glass. 
Snyder discloses wherein the cap is made of borosilicate glass (the valve body is made of borosilicate glass; column 2, lines 42-45). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have modified the end valve of Janzen, to be made of borosilicate glass, as taught by Snyder, for the advantage of being a transparent and high
strength material (Snyder, column 2, lines 42-45).

12.	Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Janzen as applied to claim 1 above, and further in view of Quintana (USPN 7,043,060 B2).
Regarding claim 17, Janzen discloses the housing assembly of claim 1, but Janzen fails to disclose further comprising a detachable multifunction unit. Quintana discloses a detachable multifunction unit (a microprocessor-operated padlock with a fingerprint sensor and a memory; abstract). In order to further secure the housing assembly around the valve of Janzen (Janzen, column 2, lines 50-52), it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have modified the padlock of Janzen, to include a detachable multifunction unit, as taught by Quintana, for the advantage of only allowing authorized individuals access (column 1, lines 20-25).
Regarding claim 18, the combination of Janzen and Quintana discloses the housing assembly of claim 17, but Janzen fails to disclose wherein the multifunction unit is configured to provide for event-time registration, memory storage, timer activation, non-led light color coding, optic sensor for detection of biofilm, finger printer reader, mini-camera and/or minispeaker. Quintana discloses wherein the multifunction unit is configured to provide for event-time registration, memory storage, timer activation, non-led light color coding, optic sensor for detection of biofilm, finger printer reader (a microprocessor padlock with a fingerprint sensor and a memory; abstract), mini-camera and/or minispeaker.  In order to further secure the housing assembly around the valve of Janzen (Janzen, column 2, lines 50-52), it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have modified the padlock of Janzen, to include a detachable multifunction unit that comprises a finger print reader, as taught by Quintana, for the advantage of only allowing authorized individuals access (column 1, lines 20-25).

Allowable Subject Matter
13.	Claims 8-12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	It would not have been obvious to one of ordinary skill in the art to combine the features of claims 8-12, and 14-16 to the assemblies of Janzen and Adell.   

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799